Citation Nr: 1519994	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  03-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than April 30, 2004, for the grant of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1967 to June 1969.

The appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before a Veterans Law Judge (VLJ) in June 2005; however, after being informed that the VLJ was no longer employed by the Board, he elected to have an additional hearing.  He then testified before the undersigned during a June 2009 central office hearing.  

The Board addressed various issues in December 2005, November 2009, January 2012, and April 2013.  Most recently, in August 2014, the Board denied service connection for a left wrist fracture and that issue is no longer for consideration.  At that time, the Board also determined that there was a prior appeal pending as to an earlier effective date for service connection for prostate cancer and this issue was remanded for additional development.  

This is a paperless appeal and the Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the effective date for the grant of service connection for prostate cancer should be July 15, 2003, the date of receipt of his claim.  

The effective date for an award of service connection where the claim was not received within one year after separation from service is the later of the date of receipt of claim or the date entitlement to service connection arose.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).

It is not clear from the record whether the Veteran had prostate cancer at the time he filed his July 2003 claim for service connection.  VA mental health treatment records indicate that a physician met with the Veteran in July 2003 to discuss his elevated PSA readings and "the differential with the small but real possibility with its implications of prostate cancer."  

While August 2003, December 2003, and February 2004 transrectal ultrasound (TRUS) biopsies subsequently found no malignancy, when a different kind of biopsy, a transperineal saturation biopsy, was performed in April 2004, it did find malignancy.  

In connection with another claim, the Veteran underwent a VA prostate examination in January 2015.  The examiner listed the date of diagnosis of prostate cancer as 1997 and further noted that the Veteran completed radiation therapy in 1997, which does not appear to be reflected in the medical history from 1998 on.  

The Veteran's claim for service connection was received in July 2003.  The question remains, however, as to when the disability began.  Given the conflicting information as to the onset of disability, the Board finds that a medical opinion is needed.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

Additional relevant evidence was added to the record following the December 2014 supplemental statement of the case.  This should be considered on remand.  See 38 C.F.R. §§ 19.37, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the January 2015 VA prostate cancer examiner or, if unavailable, from another appropriate examiner, regarding the onset of the Veteran's prostate cancer.  The electronic claims folder should be available for review.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's prostate cancer had its onset on or before July 2003.  In making this determination, the examiner is asked to discuss the difference between the TRUS biopsies performed prior to April 2004 and the saturation biopsy performed in April 2004.

A complete rationale must be provided for any opinion offered.  

2. Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to an effective date earlier than April 30, 2004, for the grant of service connection for prostate cancer.  All evidence added to the record since the December 2014 supplemental statement of the case should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be sent a supplemental statement of the case and given an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. CARSTEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


